IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-40365
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RUFINO EUSEBIO CLARKE,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-99-CR-940-1
                      --------------------
                        February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Rufino Eusebio Clarke appeals from his conviction by guilty

plea of possession with intent to distribute marijuana.   Clarke

contends that the stop of his pickup was not based on reasonable

suspicion and that it therefore violated the Fourth Amendment.

     Agents Cirlos and Broadhurst had reasonable suspicion to

stop Clarke.    See United States v. Brignoni-Ponce, 422 U.S. 873,

884 (1975).    Cirlos, a veteran Border Patrol agent, was familiar

with the area and its characteristics as rural, ranch-and-

oilfield territory.   Clarke’s pickup traveled in very close

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40365
                                -2-

proximity with a second pickup, something that Agent Broadhurst

indicated may have suggested smuggling.   Clarke’s pickup bore a

sticker suggesting that the pickup belonged to a business, but it

had no telephone number.   The pickup had plywood in its bed,

something that Border Patrol agents had observed in smuggling

operations.   Clarke and the driver of the second vehicle left

U.S. 59 just before arriving at the checkpoint at which Cirlos

was stationed and took a road that was not the shortest route to

the nearest town on that road.   Clarke appeared very nervous to

Broadhurst and he did not look at the checkpoint.   Broadhurst and

Cirlos were reasonable to suspect that the pickup was involved in

illegal activities.

     AFFIRMED.